Exhibit 10.1 EXECUTION VERSION AGREEMENT This Agreement (this “ Agreement ”) is made and entered into as of July 11, 2014, by and among Speed Commerce, Inc., a Minnesota corporation (the “ Company ”), and the entities and natural persons listed on Exhibit A hereto (collectively, “ Red Alder ”) (each of the Company and Red Alder, a “ Party ” to this Agreement, and collectively, the “ Parties ”). RECITALS WHEREAS, the Company and Red Alder have engaged in discussions and communications concerning the Company’s business, financial performance and strategic plans; WHEREAS, Red Alder is deemed to beneficially own shares of common stock, no par value, of the Company (the “ Common Stock ”) totaling, in the aggregate, 5,696,228 shares, or approximately 8.7%, of the Common Stock of the Company issued and outstanding on the date of this Agreement; WHEREAS, the Company and Red Alder have determined to come to an agreement with respect to the appointment by the Board of Directors of the Company (the “ Board ”) of two new directors, certain matters related to the 2014 annual meeting of shareholders of the Company (including any adjournment or postponement thereof, the “ 2014 Annual Meeting ”) and certain other matters, as provided in this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: Section 1.
